Citation Nr: 1111332	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-00 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii


THE ISSUE

Entitlement to an effective date prior to April 26, 2006 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to May 1972.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision by the RO in Honolulu, Hawaii that granted service connection and a 100 percent rating for PTSD, effective April 26, 2006.  The Veteran appealed for an earlier effective date.  

A personal hearing was held at the RO in October 2009, and a Board videoconference hearing was held before the undersigned Veterans Law Judge in February 2011.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for a psychiatric disorder (claimed as a nervous condition) was received on November 1, 1974.

2.  In a July 1975 rating decision, the RO denied service connection for a nervous condition.  The Veteran was notified of this decision by a letter dated in July 1975, and he did not file an appeal.

3.  The Veteran's reopened claim for service connection for a psychiatric disorder  was received on April 26, 2006.

4.  By rating action dated in April 2007, the RO granted service connection for PTSD.  The grant of service connection was effective April 26, 2006.

CONCLUSION OF LAW

The effective date for the grant of service connection for PTSD may be no earlier than April 26, 2006, the date of VA receipt of the reopened claim.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in September 2006, regarding his claim for service connection for PTSD.  He was provided with pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, supra.

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.

The appellant was notified that his claim was awarded with an effective date of April 26, 2006, the date of his reopened claim, and an initial rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for an earlier effective date.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the RO and the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

The effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service, otherwise the date of receipt of claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R.§ 3.400 (b)(2)(i).  If the grant is based on a claim which has been finally denied and subsequently reopened by the submission of new and material evidence, the effective date is the date of receipt of the new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Governing case law provides that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran contends that an earlier effective date of 1975 should be assigned for the grant of service connection for PTSD.  He asserts that he filed a claim for service connection for a nervous condition in 1975, and that he had PTSD at that time, although the diagnosis was not recognized then.

Service treatment records reflect that the Veteran was referred for psychiatric evaluation in April 1972, and diagnosed with emotionally unstable personality with immature features, existing prior to service.  Separation from service was recommended.

A review of the claims folder reveals the first claim, formal or informal, seeking service connection for a psychiatric disorder (formerly called a nervous condition) was the Veteran's claim received by the RO in November 1974, more than two years after separation from service. 

The Veteran's original Application for Compensation and/or Pension (VA Form 21-526) was received on November 1, 1974.  On this form, the Veteran claimed service connection for a nervous condition (i.e., a psychiatric disorder, in current terminology).  In response to the question "Have you previously filed a claim for any benefit with the Veterans Administration", he indicated that he had previously filed a claim for VA educational assistance.  He did not check the boxes indicating prior claims for hospitalization or medical care, or for disability compensation or pension.  

In April 1975, a comprehensive VA neuropsychiatric examination of the Veteran was conducted.  The examiner interviewed the Veteran, performed a mental status examination, and diagnosed extremely immature personality pattern with fixation at early stage of development secondary to lack of early training both passive and active.  A psychiatric disorder was not diagnosed.

In its July 1975 decision, the RO denied the claim for service connection for a nervous condition, finding that the Veteran was treated for a personality disorder in service, and that he was recently diagnosed with a personality disorder on VA examination.  The RO found that the Veteran's current diagnosis of emotionally unstable personality, immature personality pattern, was a constitutional or developmental abnormality that was not a disability under the law.  See 38 C.F.R. § 3.303(c) (Congenital or developmental defects, such as personality disorders and mental deficiency, are not diseases or injuries within the meaning of applicable legislation.)

The Veteran was notified of this decision by a letter dated in July 1975.  This letter was sent to the Veteran at his last address of record, namely the address he provided to the VA Medical Center in April 1975, prior to his June 1975 VA examination.  In the July 1975 notice letter, the RO advised him that "Your nervous condition, because of its origin and nature, is not a disability for which compensation is payable under the laws of the Veterans Administration.  For this reason, service connection has not been granted."  

In Ingram v. Nicholson, 21 Vet. App. 232 (2007), the Court addressed the pending claim doctrine.  The Court stated that where an RO decision discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not specifically deny the claim.  Id. at 255.  In this case, it is clear that the Veteran was properly notified of the denial of his claim for service connection for a psychiatric disorder in July 1975.  The July 1975 notice letter regarding the July 1975 rating decision was not returned by the post office as undeliverable.  There is no indication in the record that the Veteran did not receive the letter.  The letter was mailed to the Veteran at his then-current address of record,  and was not returned as undeliverable.  In fact, by a statement dated in March 2010, the Veteran said he received the July 1975 letter denying his claim.  

The record does not reflect that the Veteran submitted a timely notice of disagreement with respect to the July 1975 denial of service connection for a psychiatric disorder, as a notice of disagreement was not received from the Veteran within one year of the July 1975 notice of that denial.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302.  The Veteran did not appeal the RO's July 1975 rating decision, and thus such determination is final in the absence of clear and unmistakable error (CUE).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.105(a), 20.1103.  The Veteran has not raised a claim specifically alleging CUE in the 1975 decision, and that issue is not before the Board.  The Veteran is advised that he may raise such a claim.

Turning to the instant appeal, on April 26, 2006, the RO received the Veteran's claim for service connection for PTSD.  The Board finds that this claim was an application to reopen the previously denied claim for service connection for a psychiatric disorder.  

By rating action dated in April 2007, the RO granted service connection for PTSD. The grant of service connection was effective April 26, 2006.  In awarding service connection for PTSD, the RO assigned an effective date for this disability based on the date of receipt of the reopened claim for service connection, that is, April 26, 2006.

In his notice of disagreement, the Veteran said he filed a claim for a mental disorder when he was released from service in May 1972.  He asserted that he has an anxiety disorder which began during service.  He said that at the time of his discharge, the Navy misdiagnosed him with a personality disorder, and that he has had his current psychiatric disorder ever since service.  In his January 2009 substantive appeal, the Veteran contended that he was diagnosed with a nervous condition in 1972 and 1975, and his diagnosis was a personality disorder.  He contended that he had PTSD in service, which was not properly diagnosed.  He asserted that an effective date of 1975 should be assigned for the grant of service connection for PTSD, as that was the date of his original claim.

At his February 2011 Board hearing, the Veteran reiterated many of his assertions.  He also added that he attempted to file a claim for service connection for a psychiatric disorder in 1975, and that a VA physician threw his claim in the trash.  There is no evidence other than the Veteran's testimony to support this allegation.  Moreover, the fact remains that the Veteran's November 1974 claim for service connection for a psychiatric disorder is contained in his claims file, was adjudicated in July 1975, and he was notified of the denial by a letter dated in July 1975 that he admits he received.  He did not appeal the denial of his original claim, and that denial therefore became final.  38 C.F.R. § 20.1103.

A review of the claims folder reveals the first claim seeking to reopen the claim for service connection for a psychiatric disorder was the Veteran's claim for service connection for PTSD received by the RO on April 26, 2006.  

The Veteran has contended that he has had a psychiatric disorder ever since service, and has submitted lay statements from family and friends to this effect.  The Board observes that treatment or diagnosis of a psychiatric disorder prior to April 26, 2006 does not warrant the assignment of an earlier effective date in this case, as his reopened claim for service connection was received on that date.

Where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date the VA received the particular application for which the benefits were granted.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); Washington v. Gober, 10 Vet. App. 391 (1997); Flash v. Brown, 8 Vet. App. 332 (1995).  Thus, the effective date for service connection for PTSD may be no earlier than the date the application to reopen the claim was received by the VA, on April 26, 2006.

For the foregoing reasons, the weight of the evidence is against an effective date earlier than April 26, 2006, for the grant of service connection for PTSD, based on a reopened claim.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date for an award of service connection for PTSD, prior to April 26, 2006, is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


